Citation Nr: 0419556	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  00-09 624A 	)	DATE
	)
MERGED APPEAL	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to an effective date prior to December 10, 
2001, for the grant of service connection for residuals of 
hiatal hernia with gastroesophageal reflux disease. 

2.  Entitlement to an increased (compensable) initial rating 
for service-connected residuals of a hiatal hernia with 
gastroesophageal reflux disease.

3.  Entitlement to a total compensation rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1964 to July 1968, including service in the 
offshore waters of the Republic of Vietnam from March 1967 
until November 1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of April 
2000 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The RO denied a rating in 
excess of 60 percent for service-connected bronchial adenoma, 
carcinoid type, status post left pneumonectomy, and a TDIU.  
The claimant filed a timely Notice of Disagreement.

This case was previously before the Board in January 2002, at 
which time the Board remanded the above-cited issues on 
appeal to the RO for further development of the evidence, to 
include obtaining designated private treatment records, to 
afford the claimant a VA respiratory examination with 
pulmonary function testing (PFT), to adjudicate the claim for 
service connection for a gastrointestinal disability as 
secondary to his service-connected bronchial adenoma, 
carcinoid type, status post left pneumonectomy, to obtain a 
medical opinion as to the impact of the claimant's service-
connected disability upon his ability to obtain and retain 
substantially gainful employment; and to ensure that all 
notification and development action required by the VCAA is 
completed.  

While the claim was thus in Remand status, a rating decision 
of April 2003 granted service connection for residuals of 
hiatal hernia with gastroesophageal reflux, as secondary to 
service-connected bronchial adenoma, carcinoid type, status 
post left pneumonectomy, evaluated as noncompensably 
disabling, effective December 10, 2001.  




The claimant filed a Notice of Disagreement with the 
noncompensable evaluation and the effective date of December 
10, 2001 assigned for the grant of service connection for 
residuals of hiatal hernia with gastroesophageal reflux as 
secondary to service-connected bronchial adenoma, carcinoid 
type, status post left pneumonectomy.  The case was returned 
to the Board without the issuance of a Statement of the Case 
addressing those issues, requiring the Board to again remand 
the case to the RO pursuant to Manlicon v. West, 12 Vet. 
App. 238 (1999).  

The case was again before the Board in July 2003, at which 
time the Board denied a rating in excess of 60 percent for 
service-connected bronchial asthma, carcinoid type, status 
post left pneumonectomy, including on an extraschedular 
basis, and that issue is no longer before the Board.  
Pursuant to Manlicon v. West, 12 Vet. App. 238 (1999), the 
Board remanded the issues of an increased (compensable) 
rating for service-connected residuals of a hiatal hernia 
with gastroesohageal reflux disease, and an effective date 
prior to December 10, 2001 for the grant of service 
connection for residuals of hiatal hernia with 
gastroesophageal reflux for issuance of a Statement of the 
Case addressing those issues.  Upon completion of those 
actions, the RO was directed to readjudicate the issue of 
entitlement to a TDIU.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).



The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued VCAA notice letters to the veteran in June 2002 
and September 2002, neither of which are compliant with 
Quartuccio, supra, in connection with the claims presently on 
appeal.

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to his claims in its 
statement/supplemental statements of the case; however, while 
he has been provided specific notice of the VCAA and this 
law's requirements, he has not been informed of VA's 
obligation to inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 
2002).  

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


















